Title: To George Washington from William Charles Cole Claiborne, 22 April 1797
From: Claiborne, William Charles Cole
To: Washington, George



Sir,
Knoxville, Tennessee, April 22d 1797

Permit an individual from a remote part of America, to address you, an individual little known in public Life, and whose personal Acquaintance with you is very confined: The freedom I thus take illy-becomes me; but when I recollect, that the Character I write to, is the great friend of Mankind, his Goodness to pardon an honest intention is my best excuse.
The object of this Letter, is to request of you Sir, a favour the granting of which, will high ten the obligations which in common with every Citizen of the United States, you have already laid me under. I presume it has not escaped your recollection, that communications

from several of my Friends in Virginia, were forwarded to you, soliciting for me, the Appointment of District Judge in this State—The honor however was reserved for another character, and here give me leave to remark, that your choice fell upon a person, whose private Life is amiable, and in whose public conduct, Wisdom, firmness and fidelity are conspicuous traits; I come now to mention the favour I have to ask; it is Sir, that you will forward the Letters I above alluded to, to your worthy Successor in office; they may aid me in attaint[ing] some other Appointment under the Federal Authority, which may hereafter be desirable. The Confidence reposed in me, by my Friends, gives rise to the most pleasing sensations, and cannot fail to excite my utmost emulation. The primary object of my Life is, to be useful to my Country. “Born Sir” at a period, when every American Breast palpitated for freedom, I became early attached to civil Liberty (which to you is so much indebted) and was instructed to lisp the Names of the Patriots of my Country with veneration and respect. Annimated by their example, I shall labour to acquire the esteem of the present, and of after Ages for good and virtuous Actions. The Federal Government which (under your wise Administration) has reflected prosperity over every part of this extensive Continent, I sincerely admire and that no encroachment may be made on its principles is among my greatest wishes: It gives me pleasure to add, that the great bulk of the people of this State, are attached to the Union, and that attachment your last friendly advice will perpetuate. The peace with the Indians, which previous to your retirement from office was so happily affected, still exists—I believe it is the wish of a great majority of the Citizens, to preserve it inviolate, and altho’ a few depredations have of late been committed on both sides, I trust an open rupture will be avoided. The Commissioners for extending the boundary Line between the United States, and the Cherokee Nation, have proceeded on their duty; some little discontent seems to prevail among the people, from a supposition, that on the extension of the Line, many will be found settled on Indian Lands, and that an immediate removal will ensue; But I hope and wish their Conduct may be marked with prudence.
I have given you this general statement of Politicks in this State, thinking it may be acceptable, as I am well assured, that the prosperity and Happiness of your Country, will be essential to the enjoyment of your remaining years. Should you think proper to

acknowledge the receipt of this Letter, the honor done me will be gratefully remembered.
I cannot conclude without expressing a fervent wish, that in the tranquil Scenes of retirement, your future Life may be one continued Scene of Felicity, and that your Successor in Office, by pursuing your virtuous example, may be the Dispenser of Peace and Happiness to the People. Accept Sir of my sincere and respectful attachment. I have the honor to be, Your mo: Obet & ve[r]y Humble Servt

William Charles Cole Claiborne

